Citation Nr: 0004695	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-32 574A	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 1993 decision of the Board of Veterans' 
Appeals (Board) denying service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).

2.  Whether an October 1997 decision of the Board which found 
that no new and material evidence had been submitted to 
reopen a claim of service connection for PTSD should be 
revised or reversed on the grounds of CUE.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This matter comes before the Board based on a CUE motion as 
to the Board decision of October 28, 1997, which found that 
no new and material evidence had been submitted to reopen a 
claim of service connection for PTSD.  At the time of the 
Board's denial of the veteran's motion for reconsideration in 
April 1998, the Board advised the veteran that it would also 
consider his motion as a request for revision of the Board's 
October 28, 1997, decision on the grounds of CUE.  
Thereafter, in a letter dated in March 1999, the Board 
informed the veteran that in view of the new regulations 
concerning CUE, the Board would not consider the motion for 
reconsideration as a CUE motion unless the veteran informed 
the Board in writing that he wished for the Board to do so.  

At this time, the Board observes that the record reflects 
that the Board received a letter from the veteran, the moving 
party, in May 1999, which specifically referred to the 
Board's correspondence of March 1999, and in which he 
specifically stated he wanted CUE review.  Moreover, the 
moving party's representative presented additional argument 
in November 1999 in which it was contended that there was CUE 
in both the March 1993 Board decision and the October 1997 
Board decision.


FINDINGS OF FACT

1.  The March 1993 Board decision which denied service 
connection for an acquired psychiatric disorder, to include 
PTSD, correctly applied existing statutes and/or regulations 
and was consistent with and supported by the evidence then of 
record.

2.  The October 1997 Board decision which found that no new 
and material evidence had been submitted to reopen a claim of 
service connection for PTSD correctly applied existing 
statutes and/or regulations and was consistent with and 
supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  The March 1993 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1403 (1999).

2.  The October 1997 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The provisions of 38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows: 

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.- 

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority: 38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  More 
specifically, it was observed that Congress intended that the 
Department of Veterans Affairs (VA) adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE." 143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

With respect to the decision of March 1993, the Board first 
observes that at the time of the decision, the Board made the 
following Conclusions of Law: 

A psychiatric disorder to include an adjustment disorder 
with mixed emotional features, schizophrenia, and major 
depression was not incurred in or aggravated by service, 
and there is no basis to presume incurrence of a 
psychosis within the initial post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1992).

Post traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1992).

In March 1993, the Board found that the veteran's claim was 
well grounded pursuant to 38 U.S.C.A. § 5107(a) and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), but that the evidence of 
record did not establish a confirmed diagnosis of PTSD.  The 
Board also summarized numerous medical records on file 
concerning the veteran's claim, and found, in essence, that 
there were various psychiatric diagnoses noted within the 
record starting in April 1985 with an adjustment disorder 
with mixed emotional features and alcoholism, schizophrenia, 
and major depression.  However, there was no objective 
evidence of record to establish a relationship between the 
various diagnoses and the appellant's period of service.  
Further, the Board noted that PTSD was noted as an Axis I 
diagnosis during VA hospitalization from April 3, 1989 to May 
1, 1989; but that the hospitalization summary did not provide 
any objective basis for that diagnosis, and it apparently was 
based upon the veteran's reported history.  Although a 
private physician noted in November 1990, without objective 
testing, that the appellant met the criteria for a diagnosis 
of PTSD, a VA hospitalization report dated in October 1989 
for the purpose of observation and evaluation, had noted that 
after psychological testing, there was no evidence to support 
a diagnosis of PTSD in the appellant.  

In the October 1997 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD.  At that time, the Board 
noted that when it denied service connection for PTSD in 
March 1993, it did so because treatment for or a diagnosis of 
a psychiatric disorder was not shown in service or until 
1985, and because while there were medical records contained 
in the claims folder reporting diagnoses of PTSD, they 
diagnosed it without an in-depth examination of the veteran, 
whereas in-depth reports of VA examination and 
hospitalization with observation and extensive psychological 
testing to determine whether his disability was in fact PTSD 
stated that he did not have PTSD.  With respect to the 
additional evidence submitted to reopen the claim, the Board 
found that more VA medical records had been submitted which 
contained assessments, impressions, or diagnoses of PTSD.  
The Board found that evidence similar to this was previously 
of record, so these additional records were cumulative of 
evidence which was previously considered and thus they are 
neither new nor material.  Furthermore, the Board stated 
that, as was the case before, the only additional records 
which contained diagnoses that were based on extensive 
psychological testing and in-depth inquiry as to the nature 
of the current psychiatric disability stated that the 
veteran's disability was inconsistent with PTSD.  


Analysis.  In the November 1999 statement from the moving 
party's representative, it was contended that the March 1993 
Board decision contained CUE in that it did not apply the 
basic principles of service connection to the facts of this 
case.  Specifically, the decision made no mention of the 
regulation 38 C.F.R. § 3.303 and did not discuss this 
regulation when the case was evaluated.  

The Board acknowledges that 38 C.F.R. § 3.303 was not 
specifically cited in the March 1993 decision, and, thus, it 
is axiomatic that this regulation was not specifically 
addressed when the evidence of record was evaluated.  
However, the fact that this regulation was not specifically 
mentioned in the decision does not show, in and of itself, 
that the Board failed to apply the basic principles of 
service connection.  In fact, a review of the decision shows 
that these basic principles were considered.  As noted above, 
the Conclusions of Law cited to, among other things, 38 
U.S.C.A. § 1110.  This statutory provision controls basic 
entitlement for wartime disability compensation.  As such, it 
contains the basic principles of service connection.  The 
Board's citation to this statutory provision indicates that 
these basic principles were applied when the Board 
adjudicated the claim in March 1993.  Consideration of the 
basic principles of service connection is also reflected by 
the fact that the Board made the initial determination that 
the claim was well grounded, and that the disability was 
neither incurred in nor aggravated by service.  Furthermore, 
the provisions of 38 C.F.R. § 3.303(a) and (d) (1992) are 
reflected in the Board's findings that a psychiatric 
disorder, to include PTSD, was first diagnosed after 
discharge, and that a review of the post-service medical 
evidence did not warrant a grant of service connection for 
PTSD.  

As an additional matter, the Board notes that the 
representative did not point to any specific provision of 38 
C.F.R. § 3.303 which was not applied in the March 1993 
decision that, if applied, would have manifestly changed the 
outcome when this decision was made.  See 38 C.F.R. 
§ 20.1403(c).  Non-specific allegations of failure to follow 
regulations are insufficient to satisfy this requirement 
under 38 C.F.R. § 20.1404(b).

With respect to the October 1997 decision, it was contended 
in the November 1999 statement that there was CUE in that the 
decision was contrary to established law.  Specifically, its 
application of a legal standard governing new and material 
evidence which had been held to exceed that found in 38 
C.F.R. § 3.156 in the case of Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  In regard to this contention, the Board 
notes that Hodge was decided on September 16, 1998, and is 
therefore an interpretation of the law governing new and 
material evidence that did not exist at the time of the Board 
decision in October 1997.  As was noted earlier, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).  
Consequently, since Hodge did not exist at the time of the 
October 1997 Board decision and the Board correctly applied 
the law as it existed prior to the holding of that case, the 
representative's contention is without merit, and can not 
serve as a basis for CUE.  

Additional contentions have been presented by the veteran, 
and through his representative, regarding the medical 
evidence considered by the Board at the time of both the 
March 1993 and October 1997, and that the evidence warranted 
a grant of service connection for PTSD.  For example, the 
veteran has pointed to diagnoses of PTSD made at the Weems 
Mental Health Center and the VA Medical Center in Jackson, 
Mississippi, as supporting his claim.  Additionally, the 
veteran disputed the validity of a January 1994 VA 
psychphysiological test noted by the Board in the October 
1997 decision.  In short, these contentions go to how the 
evidence was evaluated by the Board at the time of these 
decisions.  As stated above, disagreement as to how the facts 
were weighed or evaluated has been specifically precluded as 
a basis for CUE in 38 C.F.R. § 20.1403(d)(3).  The moving 
party points to no specific evidence that undebatably 
demonstrated his entitlement to service connection for PTSD, 
or that the claim should have been reopened on the basis of 
new and material evidence.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under 38 C.F.R. 
§ 20.1404(b).  Moreover, motions which fail to comply with 
the requirements set forth in 38 C.F.R. § 20.1404(b), shall 
be denied.  Consequently, in view of the fact that the moving 
party has failed to comply with 38 C.F.R. § 20.1404(b), and 
that no other allegation of CUE is supported by the record, 
the Board has no alternative but to deny the moving party's 
motion for CUE.


ORDER

The March 1993 Board decision did not contain CUE and the CUE 
motion is denied.

The October 1997 Board decision did not contain CUE and the 
CUE motion is denied.


		
	Gary L. Gick
Member, Board of Veterans' Appeals

 


